POLEN, Judge.
This is a dissolution of marriage appeal involving the distribution of marital assets, an award of permanent periodic alimony, and the former wife’s attorney’s fees. We are not persuaded by most of the issues the former husband raises on appeal. However, we do feel that one point merits further discussion.
The trial court awarded the former wife the husband’s half of the marital domicile for the purpose of reimbursing her parents for the $40,000.00 which they had loaned her— $13,444.00 of which was to pay the attorney’s fees to her first attorney. Thus, it appears that with this award, coupled with a separate award of all the wife’s attorney’s fees, the court has inadvertently assessed the husband twice for the same fee.
Therefore, we reverse that part of the order which twice assesses the husband for that fee, and remand to correct the final judgment to reflect that the balance of attorney’s fees owed by the husband to the wife at this point is $16,426.76, which is owed by the wife to her second attorney. We affirm in all other respects. REVERSED and REMANDED solely on this point.
GUNTHER, C.J., and DELL, J., concur.